DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims *** are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,388,429 to McNutt et al. in view of JP 2001208942 A by Yagi.
Regarding claim 1, McNutt teaches an optical fiber cable (100), comprising: a subunit (one of a plurality of buffer tubes 115A-N) having a first interior surface and a first exterior surface, wherein the first interior surface defines a central bore (a hollow interior of the buffer tube) along a longitudinal axis (one of a plurality of axes parallel to a central longitudinal axis of the cable 100) of the optical fiber cable; at least one optical fiber (one of a plurality of fibers 135) disposed within the central bore of the subunit; a plurality of strengthening yarns disposed around the subunit (“one or more strength yarns may be wrapped around the plurality of buffer tubes 115A-N”, col. 11, lines 41-57); a cable sheath (jacket 125) disposed around the plurality of strengthening yarns, the cable sheath having a second interior surface and a second exterior surface, wherein the second exterior surface defines an outermost surface of the optical fiber cable (the jacket 125 is the outermost layer of the cable 100 as illustrated in Fig. 1).  McNutt further teaches the jacket 125 may be formed of LSZH or flame retardant materials (col. 12, para. 2) but does not specify the properties of the jacket as claimed.  
Yagi teaches a flame-retardant optical fiber cable comprising an outer sheath 4 of non-halogen flame-retardant compositions, having a tensile strength of 10 MPa or higher (11 MPa, under “Example 1” of English translation) and an elongation at break of at least 180% (200%, under “Example 1” of English translation)as measured according to IEC 811-1-1, a Shore A hardness of 90 or lower (EVAFLEX having a vinyl acetate (VA) content of 25%1 is used by Yagi) as measured according to ISO 7619-1, and a density of at least 1.6 g/cm3 (specific gravity of 1.45-1.60).  Although Yagi only discloses an overlapping range for the density of the outer sheath, Yagi states that when the specific gravity exceeds 1.60, drawbacks such as poor processability occur. (¶[0010] of English translation)  It thus would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify McNutt’s optical cable by using the proposed material composition suggested by Yagi to form the outer jacket 125, since both inventions are drawn to a common technical issue of flame-retardant optical cable with no halogen that generate less smoke. The reason is Yagi’s proposed composition also provided improved workablility in addition to other advantages such as a high degree of flame retardancy, having good heat resistance, mechanical strength and flexibility, and having good moldability.
Regarding claims 2 and 4-7, since the claimed and prior art products are identical or substantially identical in structure and composition, a prima facie case of either anticipation or obviousness of additional test results of the claimed invention has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 3, though McNutt does not specify the subunit has a thickness between the first interior surface and the first exterior surface of from 0.05 mm to 0.2 mm, McNutt suggests the cable 100 may include a plurality of tight buffered optical fibers (i.e., subunits) positioned around the core component 105, wherein a tight buffer may be formed from any suitable material and/or combinations of materials and/or with any suitable thickness.  It thus would have been obvious to one having ordinary skill in the art to modify McNutt’s invention by selecting a suitable thickness or performing routine experimentation to determine a desired range of thickness, e.g., depending on the required mechanical protection for the optical fibers.
Regarding claim 8, McNutt teaches the strength yarns may be aramid yarns (col. 11, lines 41-57).
Regarding claim 11, McNutt teaches that one or more strength yarns may be wrapped around the plurality of buffer tubes 115A-N, and an armor layer 145 may be coated with a polymer to promote adhesion, bonding, or a selected level of friction with the interior surface of the cable jacket 125, i.e., serving as a base or bedding layer upon which the jacket is extruded. (col. 11, lines 41-57)
Regarding claim 15, McNutt illustrates the outer jacket 125 and the strength layer 145 are substantially the same thickness.  The armor layer 145 may also be formed with a wide variety of suitable dimensions (e.g., any suitable thickness, etc.) and/or with any desired number and/or sizes of corrugations. (col. 12, lines 5-8)  The jacket 125 may also have a wide variety of dimensions, such as any suitable or desirable outer diameter and/or any suitable or desirable wall thickness. (col. 12, lines 55-58)
Regarding claim 16, McNutt further teaches that the armor layer may be steel. (col. 11, lines 58-67)
Regarding claim 17, as stated above, McNutt teaches using up to N number of the buffer tubes, each having the optical fibers disposed therein, and all the buffer tubes are wrapped by the one of more strength yarns.
Claims 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over McNutt et al. and Yagi as applied to claim 1 above, and further in view of U.S. PGPub 2003/0095762 to Brown.  McNutt and Yagi suggest the optical cable as stated above but does not specify diameters of the cable and a duct through which it is installed by blowing.  Brown teaches an optical cable installation method in a duct, wherein 1 km lengths L1 of the fibre cable 1 of FIG. 1, and L2 of the fibre cable 101 of FIG. 2 were blown through a duct 51 of outside diameter 5 mm and inside diameter 3.5 mm along two laps of the route shown in FIG. 4.  One of ordinary skill in the art would have recognized an optical cable’s size varies depending on the number of fiber is carries, type of protective layers, and is limited by the inside diameter of the duct 20and the duct fill ratio (DFR) to ensure blowing performance, and would have further found it obvious to perform routine experimentation to determine a range of the diameter of the cable or elongated article suitable for blowing installation method based on these considerations.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over McNutt et al. and Yagi as applied to claim 1 above, and further in view of U.S. PGPub 2015/0277074 to Villiger et al.  McNutt and Yagi suggest the optical cable as claimed, and McNutt further teaches the jacket 125 may be formed of LSZH or flame retardant materials (col. 12, para. 2) such as PVC or PVDF but not the specified oxygen index for the materials.  Villiger also teaches a cable comprising a plurality of fiber 5 in a primary jacket 3 and a secondary jacket 2, both of which may be made of PVC or PVDF.  As examples, Table 1 shows an oxygen index of 60% of a type of PVC material that may be used in the primary jacket 3, and Table 3 shows an oxygen index of 54% for a semi-rigid PVC material that may be used in the secondary jacket 2.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to use the PVC material having properties best fitted for the optical fiber cable, i.e., providing stiffness and rigidity without adding bulk to the cable, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Prior art of record fails to teach or suggest a second LSZH layer having a mineral-based flame retardant (in addition to the LSZH outer jacket 125), when considered in view of the rest of the limitations of the base claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2020145738 A1 teaches a cable with first and second flame retardant layers 6, 8 but fails to provide any reasons of using different amount of mineral-based flame retardant additives between the layers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177.  The examiner can normally be reached on 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLIE Y PENG/Primary Examiner, Art Unit 2883                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://mdp.jp/en/product/eva.php#productTab2 Under typical properties of Grade Chart, the EVAFLEX products having an VA content of 25% have Durometer A hardness of 78, 87.)